United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3770
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Chad Two Hearts

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of South Dakota - Pierre
                                  ____________

                           Submitted: October 10, 2014
                             Filed: December 4, 2014
                                  [Unpublished]
                                  ____________

Before COLLOTON, BRIGHT, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

     Chad Two Hearts stands convicted after a trial by jury of Aggravated Sexual
Abuse of a Child in Indian Country in violation of 18 U.S.C. §§ 1153, 2241(c), and
2246(2)(A), for acts committed against his son on the Cheyenne River Indian
Reservation. At sentencing, the district court1 calculated Two Hearts’ advisory range
as 324 to 405 months in prison under the United States Sentencing Guidelines (the
Guidelines) and imposed a 324-month sentence. Two Hearts appeals his conviction.
Having jurisdiction under 28 U.S.C. § 1291, we affirm.

I.    Background

      On March 13, 2013, the Government returned a superseding indictment
charging Two Hearts with one count of Aggravated Sexual Abuse of a Child under the
age of twelve years old.

      During a two-day trial, the Government introduced evidence that Two Hearts
began sexually assaulting his son, T.K., when they lived together in Hills, Minnesota.
In interviews with law enforcement, Two Hearts initially denied and then
subsequently confessed that on two occasions in Hills, Minnesota, he had sexually
assaulted T.K. by penetrating T.K.’s anus with his penis.

        T.K. testified that the sexual abuse continued after he and Two Hearts moved
from Minnesota into Two Hearts’ mother’s home in Eagle Butte, South Dakota,
during the summer of 2004 when T.K. was nine years old. T.K. testified that on at
least two occasions, Two Hearts entered T.K.’s room smelling of alcohol and inserted
his penis into T.K.’s anus. According to T.K., one of these episodes occurred about
a month after he and his father had moved to Eagle Butte from Minnesota. T.K. also
testified that Two Hearts had hit T.K. “all over” using his fists and various objects
including a spatula, belt, and meat tenderizer.




      1
       The Honorable Roberto A. Lange, United States District Judge for the District
of South Dakota.
                                         -2-
        Multiple witnesses testified regarding the difficulties that children have in
making full, accurate disclosures about being sexually abused. Lora Hawkins testified
to her interviews of T.K. while she was employed at the Child Advocacy Center of the
Black Hills. Hawkins testified that in her initial interview with T.K., he did not
explicitly state that he was being abused at his grandmother’s home. T.K.’s body
language, however, gave her the distinct impression the abuse had continued to
happen in Eagle Butte. Hawkins testified that it would be “rare” for a child to disclose
all instances of abuse during an initial interview. Mindy Mitnick, a licensed
psychologist, testified that children who have experienced sexual abuse commonly
minimize the abuse, especially abuse committed by family members, and have
difficulty specifying time frames of when the abuse occurred, particularly if it
occurred frequently. Mitnick further testified that because the vast majority of sexual
abuse occurs in private, there are usually no witnesses to the crime.

       After the Government presented its evidence, Two Hearts moved for judgment
of acquittal under Fed. R. Crim. P. 29(a). The district court denied the motion and the
jury found Two Hearts guilty of the charged crime. On December 17, 2013, the
district court sentenced Two Hearts to 324 months in prison—a sentence at the bottom
of the Guidelines’ range, but nonetheless quite lengthy. Two Hearts filed a timely
notice of appeal to this court.

II.   Discussion

        On appeal, Two Hearts argues that the district court erred by denying his
motion for judgment of acquittal because the evidence is insufficient to support his
conviction. In reviewing de novo the sufficiency of the evidence to sustain a
conviction, we view the evidence in a light most favorable to the verdict and accept
all reasonable inferences supporting the verdict. United States v. Cuevas-Arrendondo,
469 F.3d 712, 715 (8th Cir. 2006). We will overturn Two Hearts’ conviction “only
if no reasonable jury could have found him guilty beyond a reasonable doubt.” United

                                          -3-
States v. Bell, 477 F.3d 607, 613 (8th Cir. 2007). “Our standard of review concerning
whether the evidence is sufficient to support a conviction is strict.” United States v.
Savatdy, 452 F.3d 974, 976 (8th Cir. 2006).

       Two Hearts argues that his conviction cannot stand because it is based on
unreliable and uncorroborated testimony from his son. “However, we do not consider
attacks on witnesses’ credibility when we are evaluating an appeal based upon the
sufficiency of evidence.” United States v. Funchess, 422 F.3d 698, 701 (8th Cir.
2005); see also United States v. Wiest, 596 F.3d 906, 910 (8th Cir. 2010) (“This court
does not weigh the evidence or the credibility of the witnesses.”). Indeed,
“[q]uestions of credibility are the province of the jury.” United States v. Chavez, 230
F.3d 1089, 1091 (8th Cir. 2000). In support of his claim, Two Hearts also points to
this court’s statement that “an uncorroborated confession, standing alone, cannot
provide the grounds to convict a defendant.” Lufkins v. Leapley, 965 F.2d 1477, 1482
(8th Cir. 1992). Although Two Hearts acknowledges that a victim’s testimony can be
sufficient to support a guilty verdict, he requests that his son’s testimony be treated
as that of the defendant’s confession in Lufkins. Two Hearts cites no authority,
however, requiring a victim’s testimony to be corroborated in order to support a
conviction. Accordingly, there is no basis to extend Lufkins to the present case.
Because the evidence presented by the Government at trial, if believed, establishes
Two Hearts’ guilt beyond a reasonable doubt, we conclude that the evidence is
sufficient to support his conviction.

III.   Conclusion

       For the foregoing reasons, we affirm.
                       ______________________________




                                          -4-